Citation Nr: 0731560	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-34 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  He served 1 year, 1 month, and 8 days in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development is required 
prior to the adjudication of the veteran's claim.

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (2007); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

Evidence in the veteran's claims file supports a conclusion 
that he was exposed to in-service stressors during his 
service in Vietnam.  The veteran has provided statements of 
in-service combat and non-combat related stressors, and he 
received a Purple Heart, a military award that confirms 
engagement in combat.  See Daye v. Nicholson, 20 Vet. App. 
512, 517 (2006).

At the time of the October 2004 RO decision on appeal, 
medical evidence in the veteran's claims file relevant to 
PTSD included reports from VA PTSD evaluations completed in 
March 2003 and October 2004.  Each exam concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
The 2003 exam diagnosed depressive disorder and marijuana 
abuse, and the 2004 exam diagnosed cannabis dependence and 
reported the possibility that the veteran was experiencing 
some symptoms of clinical depression.

While this appeal was pending, the veteran submitted a March 
2006 PTSD evaluation report that was completed by a private 
clinical psychologist and a mental health practitioner.  The 
report concluded that the veteran met the criteria for PTSD, 
but that the general symptoms of depression and anxiety 
seemed to be most prevalent.  The evaluation report stated 
that the veteran's primary condition may be depression.  
Included in the multiaxial diagnosis were diagnoses of 
recurrent major depressive disorder, PTSD, and cannabis 
dependence.

In the evaluation report, the clinical psychologist and 
mental health practitioner state generally only that the 
stress of service in Vietnam contributed significantly to the 
development of the veteran's difficulties with depression and 
anxiety.  The PTSD diagnosis does not specifically indicate 
the traumatic stressor leading to PTSD.  Therefore, the PTSD 
diagnosis is lacking a description of specific details of the 
stressor, with names, dates, and places linked to the 
stressor, that are needed to decide a claim for service 
connection.  In order to properly adjudicate the veteran's 
claim, a clarifying PTSD evaluation is needed.

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing in its 
decisions recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claim must be remanded for 
another VA examination.

Further, the March 2006 medical report and a lay statement 
received in April 2006 were not accompanied by a waiver of RO 
review. The Board must also remand this case for 
readjudication considering this evidence and the issuance of 
a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Copies of any records pertaining to 
treatment of the veteran for PTSD since 
separation from service should be 
obtained and associated with the claims 
folder.

2.  The RO is to schedule a VA PTSD 
evaluation examination for the veteran to 
address the various existing diagnosed 
mental health disorders in light of the 
October 2006 PTSD evaluation report 
completed by G.V. Komaridis, Ph.D. and J. 
Melzer, MA, and determine whether it is 
at least as likely as not that the 
veteran has PTSD due to a verified 
inservice stressor  The examiner should 
delineate, to the extent possible, the 
symptoms associated with multiple 
diagnosed mental health disorders and 
discuss any relationship of symptoms and 
disorders.

	The veteran's claims folder is to be 
made available to the examiner for review 
of pertinent documents therein, and the 
RO must highlight for the examiner that 
the veteran has at least the confirmed 
in-service stressor of engagement in 
combat.  The examiner should be asked to 
identify any relevant stressors, combat 
or otherwise.

	It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

	The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  When further development of the 
veteran's claim has been completed, the 
RO is to readjudicate the issue on appeal 
based on the additional evidence.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, specifically 
discussing evidence added to the record 
since the May 2005 statement of the case.  
They should be given a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action shall be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


 Department of Veterans Affairs


